This action supplement previous Notice of Allowability dated 5/12/2022, to correct a typographical error, to indicate claim 2 as cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leonard Hua on May 5, 2022.
The application has been amended as follows:
Claims 1, 8, and 15 have been amended, and claims 2-3, 9-10 and 16-17 have been cancelled.
In particular,
Claim 1 has been amended as follows:
     1. (Currently Amended)  A signal transmission method, comprising:
transmitting, by a signal transmission apparatus, four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, wherein the two channels include a first channel and a second channel, wherein the four subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, wherein the four modulated signals include a first modulated signal x1, a second modulated signal x2, a third modulated signal x3, and a fourth modulated signal x4, and wherein transmitting the four modulated signals on four subcarriers comprises:
transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel;
transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;
transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and
transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel;
wherein the four modulated signals x1, x2, x3, x4  are , wherein the channel matrix Q is 
    PNG
    media_image1.png
    72
    172
    media_image1.png
    Greyscale
, where j corresponds to an imaginary unit;
wherein two-channel aggregation is used for BPSK, and wherein the four modulated signals x1, x2, x3, x4  are expressed as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where s1, s2, s3 and s4 are BPSK modulated signals, and x1, x2, x3 and x4 are QPSK modulated signals.

	
Claim 2 canceled.
Claim 3 canceled.

Claim 8 has been amended as follows:
     8. (Currently Amended)  A signal transmission apparatus, comprising: 
a transmitter; and 
a processor;
wherein the processor is configured to cause the transmitter to transmit four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, wherein the two channels include a first channel and a second channel, the four subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, wherein the four modulated signals include a first modulated signal x1, a second modulated signal x2, a third modulated signal x3, and a fourth modulated signal x4, and wherein transmitting the four modulated signals on four subcarriers comprises:
transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel;
transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;
transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and
transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel;
wherein the four modulated signals x1, x2, x3, x4 are , wherein the channel matrix Q is 
    PNG
    media_image1.png
    72
    172
    media_image1.png
    Greyscale
, where j corresponds to an imaginary unit;
wherein two-channel aggregation is used for BPSK, and wherein the four modulated signals x1, x2, x3, x4  are expressed as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where s1, s2, s3 and s4 are BPSK modulated signals, and x1, x2, x3 and x4 are QPSK modulated signals.


Claim 9 canceled.
Claim 10 canceled.

	
Claim 15 has been amended as follows:
     15. (Currently Amended)  A non-transitory computer-readable medium having processor-executable instructions stored thereon for signal transmission, wherein the processor-executable instructions, when executed, facilitate:
transmitting four modulated signals on four subcarriers, wherein the four subcarriers are subcarriers on frequency domain resources of two channels, wherein the two channels include a first channel and a second channel, wherein the four subcarriers include a first subcarrier, a second subcarrier, a third subcarrier, and a fourth subcarrier, wherein the four modulated signals include a first modulated signal x1, a second modulated signal x2, a third modulated signal x3, and a fourth modulated signal x4, and wherein transmitting the four modulated signals on four subcarriers comprises:
transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel;
transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;
transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and
transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel;
wherein the four modulated signals x1, x2, x3, x4 are , wherein the channel matrix Q is 
    PNG
    media_image1.png
    72
    172
    media_image1.png
    Greyscale
, where j corresponds to an imaginary unit;
wherein two-channel aggregation is used for BPSK, and wherein the four modulated signals x1, x2, x3, x4  are expressed as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where s1, s2, s3 and s4 are BPSK modulated signals, and x1, x2, x3 and x4 are QPSK modulated signals.

Claim 16 canceled.
Claim 17 canceled.

Terminal Disclaimer
The terminal disclaimer filed on May 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No: 10,819,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Argument
Regarding Specification objections applicant’s arguments, see page 7 paragraph 3, filed April 28, 2022, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The Specification objection of claims 1, 8 and 15 have been withdrawn, in view of above Examiners amendment. 

Applicant’s arguments see page 8 and page 9, filed April 28, 2022, with respect to claims 1, 4-8, 11-15, and 18-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103(a) of claims 1, 4-8, 11-15, and 18-20 has been withdrawn, in view of above Examiners amendment. 
 

Allowable Subject Matter
Claim(s) 1, 4-8, 11-15, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-8, 11-15, and 18-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 15 … wherein the four modulated signals include a first modulated signal x1, a second modulated signal x2, a third modulated signal x3, and a fourth modulated signal x4, and wherein transmitting the four modulated signals on four subcarriers comprises:
transmitting the first modulated signal x1 on the first subcarrier, wherein the first subcarrier is a subcarrier of the first channel;
transmitting the second modulated signal x2 on the second subcarrier, wherein the second subcarrier is a subcarrier of the second channel;
transmitting the third modulated signal x3 on the third subcarrier, wherein the third subcarrier is a subcarrier of the first channel; and
transmitting the fourth modulated signal x4 on the fourth subcarrier, wherein the fourth subcarrier is a subcarrier of the second channel;
wherein the four modulated signals x1, x2, x3, x4  are based on a channel matrix Q, wherein the channel matrix Q is 
    PNG
    media_image1.png
    72
    172
    media_image1.png
    Greyscale
, where j corresponds to an imaginary unit;
wherein two-channel aggregation is used for BPSK, and wherein the four modulated signals x1, x2, x3, x4  are expressed as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where s1, s2, s3 and s4 are BPSK modulated signals, and x1, x2, x3 and x4 are QPSK  … and in combination with other limitations recited as specified in claims 1, 8 and 15.
Claims 1, 4-8, 11-15, and 18-20 are allowable over ODP rejection since the terminal disclaimer filed on May 5, 2022 is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lin (US Pub. No.: 2015/0043596) discloses a method of encoding a first bit and a second bit for transmission on a transmission band is provided. The method includes: mapping, via a mapping component, the first bit and the second bit into a first symbol; mapping, via the mapping component, the first bit and the second bit into a second symbol; dividing, via a dividing component, the transmission band into subcarriers; allocating, via an allocating component, the first symbol to a first subcarrier of the subcarriers, allocating, via the allocating component, the second symbol to a second subcarrier of the subcarriers; and differentially encoding, via a differential encoder, the first symbol and the second symbol. 

Nishikawa (US Pub. No.: 2013/0128996) discloses a modulator generates a modulation signal from an input signal. A serial-parallel converter generates a subcarrier modulation signal from the modulation signal. A first operator generates first data by multiplying a predetermined non-singular matrix by the subcarrier modulation signal. A second operator generates second data by multiplying a matrix calculated by multiplying a predetermined transformation matrix by the predetermined non-singular matrix by the subcarrier modulation signal, or multiplying the predetermined transformation matrix by the first data. A synthesizer generates a baseband signal from data obtained by adding the second data to the first data, or data obtained by subtracting the second data from the first data. A transmitter generates a transmission signal from the baseband signal, and transmits the transmission signal to another apparatus via an antenna.
Imai (US Pub. No.:2009/0116571) discloses a transmitter, a receiver and a communication method enabling improvement of the data rate of an MIMO system. One signal x.sub.2 out of the three signals is combined with the other two signals x.sub.1, x.sub.3 respectively to generate two combined signals x.sub.1+x.sub.2, x.sub.2+x.sub.3. The combined signals are transmitted through transmission antennas (102, 103). A signal separating section (106) of the receiver separates the received signals r.sub.1, r.sub.2 into two signals y.sub.1, y.sub.2 by a signal separation processing such as the ZF. An MLD processing section (107) generates MLD evaluation formulae using y.sub.1, y.sub.2 and performs an MLD processing in which x.sub.2 is cancelled from y.sub.1, y.sub.2 and evaluation formulae about x.sub.1, x.sub.3 are generated, and a maximum likelihood estimation is performed. As a result of the MLD processing, x.sub.1, x.sub.3 are detected. In a canceling section (108) the detected x.sub.1, x.sub.3 are canceled from y.sub.1, y.sub.2, and x.sub.2 is detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469